PER CURIAM.
The appellant was convicted of the crime of grand larceny. He has appealed from the judgment of conviction and the order overruling his motion for a new trial. His counsel in the trial court has’done nothing more than to have the record brought to this court. No brief or assignment of errors has been lodged here. The errors assigned on motion for new trial are all on questions arising during the trial. The reporter’s transcript, to which reference must be had to pass upon those assignments, is not authenticated by any certificate of the trial judge, hut is merely “approved” by the trial judge. The statute, subdivision 5, section 15, chapter 74, Laws of Arizona of 1907, provides that the trial judge shall certify that the reporter’s transcript is correct. We have our doubts whether a judge’s approval simply of the transcript meets the requirements of the statute. However, in this ease we have carefully considered the evidence and the instructions of the court, and also the alleged misconduct of the county attorney, being all of the errors assigned in the motion for new trial, and are unable to see wherein the appellant’s rights have been prejudiced. The judgment is affirmed.